     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 1 of 46



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
MARCOS DASILVA and MATTEUS          )
FERREIRA, on behalf of themselves )
and all others similarly situated, )
                                    )
                     Plaintiffs,    )
                                    )          Civil Action
v.                                  )          No. 16-11205-PBS
                                    )
BORDER TRANSFER OF MA, INC., and    )
PATRICK MCCLUSKEY,                  )
                                    )
                     Defendants.    )
______________________________      )

                        MEMORANDUM AND ORDER

                              May 1, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiffs Marcos DaSilva and Matteus Ferreira worked as

delivery drivers for Defendant Border Transfer of MA, Inc.

(“Border Transfer”). They claim Border Transfer improperly

treated them as independent contractors when they were, in fact,

employees and that, as a result, Border Transfer unlawfully

deducted certain business expenses from their pay. Plaintiffs

bring claims under the Massachusetts Wage Act against Border

Transfer and its former president Patrick McCluskey on behalf of

a certified class of individuals who entered into contracts with

Border Transfer to provide delivery services, personally

provided such services for Border Transfer for at least forty

                                   1
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 2 of 46



hours per week, and were classified as independent contractors.

Defendants move for summary judgment on the class claims on the

basis that, even if Border Transfer misclassified its drivers as

independent contractors, they are not entitled to recover the

various deductions they seek. Defendants also move for summary

judgment on the individual claims of class member Humberto

Chantre. Finally, Plaintiffs seek summary judgment on whether

Border Transfer misclassified the class members as independent

contractors and whether McCluskey is individually liable for

Border Transfer’s alleged Wage Act violations.

     After hearing, the Court DENIES Defendants’ motion for

summary judgment (Docket No. 108) and ALLOWS IN PART and DENIES

IN PART Plaintiffs’ motion for partial summary judgment on

liability (Docket No. 122). The Court also DENIES as moot

Plaintiffs’ motions to strike the testimony of Thomas N. Hubbard

(Docket No. 115 and Docket No. 145) because resolution of the

motions for summary judgment does not depend on his expert

opinion.

                         FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

stated.

I.   The Parties

     Headquartered in Hendersonville, Tennessee, Border Transfer

is a property broker registered with the Federal Motor Carrier

                                   2
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 3 of 46



Safety Administration (“FMCSA”). See 49 U.S.C. § 13102(2). As a

broker, Border Transfer arranges home delivery services for

large retail stores like Sears. 1 Border Transfer itself does not

deliver goods. Instead, it contracts with FMCSA-authorized motor

carriers to perform home deliveries. See 49 U.S.C. § 13102(14).

It has around fourteen motor carriers working at any given time

out of its Westwood, Massachusetts facility. It runs between

fifteen and twenty delivery routes per day and a few more around

the holidays.

     Border Transfer contracts with its motor carriers through

“Contract Carrier Agreements” (“CCAs”). It has used two standard

CCAs during the period at issue in this case, one until early

2017 and the other since. Each CCA states that the motor carrier

is an independent contractor of Border Transfer and that none of

the motor carrier’s personnel are Border Transfer employees. The

motor carriers must own their own trucks and are responsible for

all operating expenses. The CCAs permit Border Transfer to

deduct from its payments to the motor carriers for any liability

it incurs for property loss or damage. The motor carriers must


1    Border Transfer’s current contract is with Innovel
Solutions, Inc. (“Innovel”), which used to be known as Sears
Logistics Services, Inc. Innovel manages deliveries for a number
of retailers. There is no evidence that Border Transfer’s
relationship with its drivers differs depending on which
retailer’s products they are delivering. Thus, for the sake of
simplicity, the Court refers throughout this opinion to
deliveries made on behalf of Sears.
                                   3
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 4 of 46



carry certain types of insurance, including for cargo damage and

workers’ compensation for all of their workers. The motor

carriers cannot subcontract deliveries. The CCA in use through

early 2017 includes detailed instructions on how drivers are to

perform their deliveries, but the newer CCA does not.

     Border Transfer only enters into CCAs with corporate

entities. Some drivers formed corporate entities specifically to

contract with Border Transfer. Others did so before contracting

with Border Transfer. New drivers must submit their company

name, information on their compliance with Department of

Transportation requirements, and proof of insurance.

     In some cases, Border Transfer contracts with motor

carriers that consist of a single driver who personally performs

the delivery services. That was the case with class

representative Marcos DaSilva, who entered into a CCA with

Border Transfer through Alpha Logistics Trucking, LLC (“Alpha

Logistics”) and worked for Border Transfer between November 2014

and July 2015. He formed Alpha Logistics because Border Transfer

told him he needed a corporate entity to work for it; a Border

Transfer representative even helped him fill out the paperwork

to form his LLC and get FMCSA approval. DaSilva worked five to

six days a week as a driver during his time with Border

Transfer. He did not work for any other company, and all of his

income came from Border Transfer deliveries.

                                   4
      Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 5 of 46



      In other cases, Border Transfer contracts with motor

carriers that employ multiple drivers. That was the case with

Matteus Ferreira, the other class representative. Ferreira was

the joint owner of Father & Son Transporting LLC (“Father &

Son”) with his father, Marcos Ferreira. Ferreira worked full-

time for Border Transfer from May 2012 until November 2015,

during which he did not do work for any other company. Ferreira

worked as a driver for the duration of the contract, and Father

& Son operated two other trucks during this period.

II.   Working for Border Transfer

      A.   Daily Schedule

      Drivers perform their deliveries from Sears’ Westwood,

Massachusetts warehouse. Each day, Border Transfer calls its

motor carriers to offer routes for the following day. Motor

carriers can accept or decline a route. Some drivers are

assigned to standby shifts and will only receive a route if

there is an issue with another driver. Sometimes Border Transfer

gives a driver a different route than the one he signed up for

the prior day. The parties dispute whether a carrier is charged

for declining a shift. Border Transfer often offers drivers

extra deliveries in the middle of the day. Drivers can turn down

these deliveries or negotiate for additional pay beyond the

regular per-stop rate.



                                    5
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 6 of 46



     Most mornings when drivers arrive for their routes, Border

Transfer holds a short “stand-up” meeting. At the meeting, Sears

and Border Transfer personnel go over new products, give

demonstrations on how to install products, provide delivery

instructions, and discuss safety. Drivers must attend these

meetings, but the parties dispute whether there are consequences

for not doing so. Some drivers claim they were assigned to

standby shifts as punishment for missing the meetings. Drivers

also receive a penalty on their customer ratings scores if they

are late to the meetings. However, according to other drivers

and Rogerio Matos, an assistant manager for Border Transfer,

Border Transfer does not take attendance and does not impose any

consequences if a driver misses a meeting.

     After the meeting, Border Transfer gives each driver a

manifest with his delivery route. Sears prepares the manifests,

and Border Transfer assigns them to specific drivers. After

loading packages into the truck and receiving a signoff from

Border Transfer, the driver leaves on his route. The manifest

contains the order of deliveries and time windows for each

delivery, which the driver must follow. Border Transfer

dispatchers monitor each driver’s progress throughout the day.

If a driver is not making his deliveries on time, a dispatcher

will check in with him and notify Border Transfer managers.

Because some deliveries involve replacing old products, drivers

                                   6
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 7 of 46



must return to the Westwood facility at the end of the day to

return the “haulaway” products.

     It is disputed whether there are consequences for failing

to follow the manifest. According to Matos and DaSilva, there

are not, though DaSilva testified that he did not deviate from

the manifest because it always gave the most efficient route. On

the other hand, Ferreira was chastised for making deliveries out

of order and said Border Transfer did not pay for a stop if a

customer complained that he missed a delivery window. There is

also conflicting evidence about how easy it is to switch routes.

Some drivers reported that, although they can switch routes,

they generally do not because Border Transfer attributes any

issue to the originally assigned driver. But two drivers that

worked for Father & Son said the Ferreiras decided which routes

each driver got and always gave the easy route to Matteus.

     The CCA Border Transfer used before early 2017 provides

detailed guidelines for how to deliver and install various

products. Drivers must call each customer thirty minutes before

arrival. They must log when they arrive at and complete each

delivery and secure a signature from the customer. Beyond

logging their progress, drivers only have to contact Border

Transfer if there is a problem with a delivery. The parties

dispute whether drivers can contact a customer directly if they

are running late for a delivery.

                                   7
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 8 of 46



     A route consists of fifteen to twenty stops and takes at

least ten hours to complete. Drivers work between four to six

days per week. They generally remain available every day of the

week since they only learn one day in advance of a shift.

However, some motor carriers that own multiple trucks have

contracts with other delivery companies and assign some of their

trucks to other routes. Border Transfer’s contract with Sears

forbids it from allowing the drivers to “co-load” their trucks

with deliveries for other companies while they are on a route

for Border Transfer without Sears’ permission. It is unclear

whether Border Transfer enforces this prohibition.

     B.   Other Aspects of the Job

     Border Transfer requires its drivers to wear a uniform

consisting of a blue shirt, blue pants, a blue jacket, and an

armband containing an ID. The uniform says “Delivery Pro” on it.

Motor carriers order their uniforms from Border Transfer.

Delivery teams cannot leave the warehouse without the uniform.

     Many motor carriers hire workers of their own as helpers to

assist with delivery routes and/or as secondary drivers to drive

additional trucks. The CCA gives Border Transfer “the right to

request that any personnel of [a motor carrier] not perform

Carrier Services” on its behalf. Dkt. No. 110-4 ¶ 6(E). Any

secondary driver or helper must pass a background check and drug

test. Motor carriers generally make hiring, firing, and pay

                                   8
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 9 of 46



decisions for their secondary drivers and helpers on their own.

The parties dispute, however, whether Border Transfer requires

motor carriers to run hires by it for approval or has ever told

a carrier it could not hire someone. One driver picked up and

dropped off his helper outside the warehouse after Border

Transfer told him not to use that helper.

     Motor carriers own their own trucks, which must be at least

twenty-six feet long. Although the CCA requires trucks to be

white, Border Transfer does not enforce this requirement. Motor

carriers can put only their own names, not Border Transfer’s, on

their trucks. Drivers can park their trucks wherever they want

overnight, though many park at the warehouse with Border

Transfer’s permission. They can also take their trucks anywhere

for maintenance.

     After each delivery, Sears asks the customer to rate the

driver. Sears sends ratings on each driver to Border Transfer,

which posts them daily at the warehouse. The top six drivers are

called the “Top Dogs,” and their carriers can choose their

routes for the next day. Matos stated that drivers do not have

to maintain high ratings to receive routes, but one driver

claimed that Border Transfer assigns standby shifts or no route

at all for low ratings.

     Border Transfer does not limit the amount of vacation its

drivers may take. A driver taking time off can either hire

                                   9
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 10 of 46



another driver to cover his routes or notify Border Transfer

that he will not pick up routes for a certain period.

     C.   Payments

     Border Transfer pays the motor carriers a flat, non-

negotiable rate per stop. It makes a number of deductions from

these payments. First, when a motor carrier starts driving for

Border Transfer, Border Transfer deducts $200 weekly until it

has a $3,000 “performance bond” per truck. Border Transfer keeps

the bond until the motor carrier terminates its contract, uses

the bond to cover any remaining property damage claims, and

eventually returns the remainder to the motor carrier. Second,

if a customer complains about product or property damage, Border

Transfer pays her and then deducts the amount from its payment

to the motor carrier whose driver performed the delivery. Third,

Border Transfer makes “No Bill” (“N/B”) deductions to its motor

carrier payments if a scheduled delivery is cancelled or a

driver does not complete a delivery because the customer is not

home, the customer rejects the shipment, or the driver does not

install the product properly. Finally, Border Transfer deducts

the costs of uniforms.

                          PROCEDURAL HISTORY

     Plaintiffs filed a proposed class action complaint on June

23, 2016. The original complaint named Border Transfer as the

sole defendant and contained claims for violation of the

                                   10
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 11 of 46



Massachusetts Wage Act and unjust enrichment. Border Transfer

moved to dismiss both claims. On January 5, 2017, the Court held

that the Wage Act claim was not preempted by the Federal

Aviation Administration Authorization Act of 1994 (“FAAAA”), 49

U.S.C. § 14501(c), but dismissed the unjust enrichment claim

because the Wage Act provided an adequate remedy at law.

DaSilva v. Border Transfer of MA, Inc., 227 F. Supp. 3d 154, 155

(D. Mass. 2017) (DaSilva I).

     Plaintiffs filed an amended complaint on May 1, 2017, which

names Patrick McCluskey as an additional defendant and contains

a single count for violation of the Wage Act. In substance,

Plaintiffs allege that their misclassification as independent

contractors resulted in unlawful deductions from their pay for

uniforms, property damage claims, performance bonds, and N/B

adjustments, as well as unlawful requirements that they pay for

workers’ compensation and cargo insurance. On November 9, 2017,

the Court certified the following class for liability: “[a]ll

individuals who 1) entered into a Contract Carrier Agreement (or

similar agreement) directly or through a business entity;

2) personally provided delivery services for Border Transfer on

a full-time basis in Massachusetts (at least 40 hours per week);

and 3) who were classified as independent contractors, at any

time since June 23, 2013.” DaSilva v. Border Transfer of MA,

Inc., 296 F. Supp. 3d 389, 407 (D. Mass. 2017) (DaSilva II).

                                   11
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 12 of 46



     On October 8, 2018, Defendants moved for summary judgment.

Plaintiffs filed their own partial motion for summary judgment

on November 20, 2018.

                               DISCUSSION

I.   Legal Framework

     A.   Standard of Review

     Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [its] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018). When the parties

cross-move for summary judgment, the court must evaluate each

motion “separately, drawing inferences against each movant in

turn.” Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 21

(1st Cir. 2018) (quoting EEOC v. Steamship Clerks Union, 48 F.3d

594, 603 n.8 (1st Cir. 1995)).

                                   12
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 13 of 46



     The burden on a summary judgment motion first falls on the

movant to identify “the portions of the pleadings, depositions,

answers to interrogatories, admissions, and affidavits, if any,

that demonstrate the absence of any genuine issue of material

fact.” Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377 (1st

Cir. 2018) (quoting Borges ex rel. S.M.B.W. v. Serrano-Isern,

605 F.3d 1, 5 (1st Cir. 2010)). If the movant meets this “modest

threshold,” the burden shifts to non-movant to “point to

materials of evidentiary quality” to demonstrate that the trier

of fact could reasonably resolve the issue in its favor. Id. The

court must deny summary judgment if the non-movant “adduces

competent evidence demonstrating the existence of a genuine

dispute about a material fact.” Theriault v. Genesis HealthCare

LLC, 890 F.3d 342, 348 (1st Cir. 2018).

     B.   Massachusetts Wage Act

     The Massachusetts Wage Act “requires prompt and full

payment of wages due.” Camara v. Attorney Gen., 941 N.E.2d 1118,

1121 (Mass. 2011). To receive protection under the Wage Act, an

individual must “provide services to an employer as an employee

(rather than as an independent contractor).” Sebago v. Bos. Cab

Dispatch, Inc., 28 N.E.3d 1139, 1146 (Mass. 2015) (quoting

Somers v. Converged Access, Inc., 911 N.E.2d 739, 748 (Mass.

2009)). The Massachusetts Independent Contractor Statute governs



                                   13
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 14 of 46



whether an individual qualifies as an employee or an independent

contractor:

     [A]n individual performing any service, except as
     authorized under this chapter, shall be considered to
     be an employee . . . unless:
        (1) the individual is free from control and
        direction in connection with the performance of the
        service, both under his contract for the
        performance of service and in fact; and
        (2) the service is performed outside the usual
        course of the business of the employer; and,
        (3) the individual is customarily engaged in an
        independently established trade, occupation,
        profession or business of the same nature as that
        involved in the service performed.

Mass. Gen. Laws ch. 149, § 148B(a); Chambers v. RDI Logistics,

Inc., 65 N.E.3d 1, 7 (Mass. 2016). The statute presumes that a

worker is an employee and requires the employer to satisfy all

three prongs by a preponderance of the evidence to show that the

worker is an independent contractor instead. See Chambers, 65

N.E.3d at 7-8; Somers, 911 N.E.2d at 747. The three prongs are

referred to as Prongs A, B, and C (or sometimes Prongs 1, 2, and

3) in the caselaw. The statute aims “to protect workers by

classifying them as employees, and thereby grant them the

benefits and rights of employment, where the circumstances

indicate that they are, in fact, employees.” Sebago, 28 N.E.3d

at 1146 (quoting Depianti v. Jan-Pro Franchising Int’l, Inc.,

990 N.E.2d 1054, 1066 (Mass. 2013)). Courts interpret the

statute in a manner consistent with this purpose. Id.


                                   14
      Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 15 of 46



      The First Circuit has held that Prong B is preempted by the

FAAAA as applied to entities such as Border Transfer that

arrange product deliveries. Mass. Delivery Ass’n v. Healey, 821

F.3d 187, 189 (1st Cir. 2016); Schwann v. FedEx Ground Package

Sys., Inc., 813 F.3d 429, 442 (1st Cir. 2016). Thus, for

Defendants to defeat the presumption of employment, they must

prevail on both Prongs A and C. Plaintiffs can prevail by

showing that either Prong A or C is not satisfied. See Sebago,

28 N.E.3d at 1146 (“The failure to satisfy any prong will result

in the individual’s classification as an employee.”).

II.   Threshold Issue of Incorporation

      Defendants emphasize throughout their briefing that drivers

contract with Border Transfer through corporate entities. As a

consequence, they contend that that 1) the drivers are not

“individuals” protected by the Wage Act and Border Transfer is

not their “employer,” and 2) Border Transfer cannot be liable

for deductions to payments to drivers’ corporate entities or

expenses those corporate entities paid. But “incorporation

cannot be a shield to prevent liability under the Wage Act.”

DaSilva II, 296 F. Supp. 3d at 402. The Court defined the class

to include only drivers who contracted with Border Transfer

themselves and drove personally full-time, and incorporation

does not bar these drivers from recovering under the Wage Act.



                                    15
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 16 of 46



     The Massachusetts Supreme Judicial Court (“SJC”) has held

that the mere fact of incorporation does not defeat a Wage Act

claim. See Chambers, 65 N.E.3d at 14; cf. Depianti, 990 N.E.2d

at 1065 (holding that “the lack of a contract between the

parties does not itself, without more, preclude liability under

the independent contractor statute”). The Court therefore need

not entertain Defendants’ arguments that the plain meaning of

“individual” and “employer” excludes workers who incorporate

from Wage Act protection. These formalistic arguments run

headlong into the Wage Act’s purpose of classifying workers as

employees based on the circumstances of their employment.

     Courts ignore a worker’s corporate form for purposes of the

Wage Act when incorporation aims “to prevent the classification

of workers as employees” instead of representing “a legitimate

business-to-business relationship” initiated “at the worker’s

behest.” Chambers, 65 N.E.3d at 14. Factors relevant to this

determination include:

     [Whether] the services of the alleged independent
     contractor are not actually available to entities
     beyond the contracting entity, even if they purport to
     be so; whether the business of the contracting entity
     is no different than the services performed by the
     alleged independent contractor; or the alleged
     independent contractor is only a business requested or
     required to be so by the contracting entity.

Id. (alteration in original) (quoting Advisory 2008/1, Attorney

General’s Fair Labor and Business Division on Mass. Gen. Laws


                                   16
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 17 of 46



ch. 149, § 148B) (denying the defendant’s motion for summary

judgment on a misclassification claim where the plaintiffs

created corporate entities only to contract with the defendant,

did not perform services for any other company, and were

forbidden from doing so).

     The class members’ incorporation does not preclude their

Wage Act claims. It is undisputed that Border Transfer only

contracts with corporate entities, has the right to terminate a

CCA if a driver dissolves his corporate entity, and imposes a

nonnegotiable CCA on its drivers. Border Transfer and its motor

carriers are all in the delivery business, and the class is

limited to drivers who personally provided full-time delivery

services for Border Transfer. While class members formed their

corporate entities for a variety of reasons, this fact is “of

minimal relevance” because Border Transfer only contracts with

corporate entities. Vargas v. Spirit Delivery & Distrib. Servs.,

Inc., 245 F. Supp. 3d 268, 287 (D. Mass. 2017). Under such

circumstances, the class members are not in legitimate business-

to-business relationships with Border Transfer.

     The cases Defendants cite in which courts have rejected

Wage Act claims due to incorporation are inapposite because they

involved individuals offering much more than their own personal

services through legitimate delivery businesses. See Cook v.

Estes Express Lines, Corp., No. 1:16-cv-11538-RGS, 2018 WL

                                   17
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 18 of 46



1773742, at *2 (D. Mass. Apr. 12, 2018) (thirteen trucks and

over twenty drivers); Debnam v. FexEx Home Delivery, No. 10-

11025-GAO, 2013 WL 5434142, at *1 (D. Mass. Sept. 27, 2013)

(nine delivery routes and sixty drivers over the course of five

years). Here, the class members by definition performed

deliveries for Border Transfer full-time and therefore provided

significant personal services. Individuals who hired secondary

drivers to cover Border Transfer routes but did not drive full-

time themselves are not part of the class. An individual like

Ferreira whose LLC employed other drivers but who also drove

full-time for Border Transfer is a class member, but only for

deductions Border Transfer made to payments for his deliveries.

     For these reasons, the fact that Border Transfer contracted

with the class members through corporate entities does not bar

them from employee status under the Wage Act. They can recover

expenses paid by their corporate entities and deductions made by

Border Transfer to payments to their corporate entities.

III. Defendants’ Motion for Summary Judgment

     A.   Recovery of Deductions and Expenses

     Defendants advance a number of reasons why, even if class

members were misclassified as independent contractors, they

cannot recover some or all of the deductions and expenses they

seek as a matter of law: 1) drivers agreed in their CCAs to bear

the expenses they now seek to recover; 2) drivers paid expenses

                                   18
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 19 of 46



for workers’ compensation and cargo insurance to third parties,

not via deductions by Border Transfer; 3) the Carmack Amendment

and the FAAAA preempt claims for deductions for property damage;

and 4) class members cannot recover “No Bill” or “N/B”

deductions for unfinished deliveries.

          1.    Expenses Drivers Authorized in Their Agreements

     Defendants argue that the Wage Act does not preclude Border

Transfer from making deductions drivers authorized in their

CCAs. An employer may not, however, exempt itself from the Wage

Act via “special contract with an employee or by any other

means.” Mass. Gen. Laws ch. 149, § 148. A “special contract” is

one that “contains ‘peculiar provisions that are not ordinarily

found in contracts relating to the same subject matter.’”

Camara, 941 N.E.2d at 1122 (quoting Special Contract, Black’s

Law Dictionary (9th ed. 2009)). Because the Wage Act prohibits

employers from exempting themselves via “special contract . . .

or by any other means,” Mass. Gen. Laws ch. 149, § 148 (emphasis

added), an employer cannot exempt itself, Crocker v. Townsend

Oil Co., 979 N.E.2d 1077, 1086 n.15 (Mass. 2012). Accordingly,

the Wage Act “prohibit[s] an employer from deducting, or

withholding payment of, any earned wages,” even if the employee

assents. Camara, 941 N.E.2d at 1121.

     Defendants cannot avoid liability simply because the CCAs

authorize the deductions. Defendants contend that CCA provisions

                                   19
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 20 of 46



requiring its drivers to bear certain costs are not special

contracts because they are common in the delivery industry. Even

if so, the Wage Act also prohibits employers from exempting

themselves via any other means. See Crocker, 979 N.E.2d at 1086

n.15. The class members’ consent to these deductions is no

defense to Defendants’ Wage Act liability.

          2.    Expenses Drivers Paid Directly

     Defendants next challenge the class’s ability to recover

workers’ compensation and cargo insurance premiums. The SJC held

that these premiums are recoverable in Awuah v. Coverall North

America, Inc., 952 N.E.2d 890 (Mass. 2011). Under Awuah, an

employee may recover workers’ compensation insurance premiums

his employer requires him to pay. Id. at 898-99. Border

Transfer’s practice of requiring its drivers to pay workers’

compensation insurance premiums falls afoul of this clear

mandate. See Martins v. 3PD, Inc., No. 11-11313-DPW, 2014 WL

1271761, at *7-8 (D. Mass. Mar. 27, 2014) (holding that Awuah

barred a property broker from deducting workers’ compensation

insurance premiums from payments to its drivers). As the class

is suing as purported employees of Border Transfer, not as

officers of their corporate entities, it is irrelevant that

Massachusetts law does not require an LLC to cover its members

with a workers’ compensation policy. Border Transfer cannot



                                   20
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 21 of 46



avoid liability for a workplace injury by foisting the cost of

workers’ compensation onto its drivers.

     In addition, “an employer may not deduct insurance costs

from an employee’s wages where those costs are related to future

damages that may never come to pass, and even if they do, may

not be the responsibility of the employee.” Awuah, 952 N.E.2d at

900. Such insurance costs include coverage for “the risk of

injury to the person or property of a third party for which an

employer may become financially responsible.” Id. at 899. An

employee may be liable for such damage if he causes the damage

“intentionally, recklessly, or even negligently,” but he “must

be afforded the right to an adjudication of his responsibility

in a manner that is procedurally fair.” Id. at 899-90. Border

Transfer’s requirement that its drivers purchase cargo insurance

is unlawful because it forces them to bear the cost of

protecting against property damage for which they ultimately may

not be responsible. See Martins, 2014 WL 1271761, at *7-8

(holding that Awuah barred a property broker from deducting

cargo insurance premiums from payments to its employees).

     Defendants argue the class cannot recover these insurance

premiums because they paid these expenses out of pocket, not as

deductions from wages like the plaintiff in Awuah. Because the

holding in Awuah aims to prevent an employer from shifting

expenses onto an employee that it is or might be obliged to

                                   21
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 22 of 46



bear, 952 N.E.2d at 898-99, the fact that the class members paid

premiums directly to an insurance company is not dispositive.

     Fraelick v. PerkettPR, Inc., 989 N.E.2d 517 (Mass. App. Ct.

2013), also does not support Border Transfer’s argument. For

starters, Fraelick involved a retaliation claim under the Wage

Act, not a claim for unpaid wages. See Martins, 2014 WL 1271761,

at *7 (distinguishing Fraelick on this ground). More

importantly, “the facts of Fraelick are readily distinguishable

from the facts of misclassification cases like Awuah and the

instant case.” Id. Fraelick suggested that “violation of a

standard expense reimbursement arrangement would not constitute

a violation of the Wage Act because the reimbursement is not

compensation ‘earned’ by ‘labor, service or performance.’” 989

N.E.2d at 523-24 (quoting Mass. State Police Commissioned

Officers Ass’n v. Commonwealth, 967 N.E.2d 626, 632 (Mass.

2012)). Unlike a standard expense reimbursement scheme, Border

Transfer forces its drivers not just to “front many of [its]

ordinary costs of doing business,” but instead to “bear them

entirely.” Martins, 2014 WL 1271761, at *7.

          3.     Carmack Amendment and FAAAA Preemption

     Defendants argue that the Carmack Amendment, 49 U.S.C.

§ 14706, and the FAAAA preempt the class’s use of state law to

recover for property damage deductions. The Carmack Amendment

provides that:

                                   22
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 23 of 46



     A carrier providing transportation or service . . .
     shall issue a receipt or bill of lading for property
     it receives for transportation under this part. That
     carrier and any other carrier that delivers the
     property and is providing transportation or
     service . . . are liable to the person entitled to
     recover under the receipt or bill of lading. The
     liability imposed under this paragraph is for the
     actual loss or injury to the property caused by (A)
     the receiving carrier, (B) the delivering carrier, or
     (C) another carrier over whose line or route the
     property is transported in the United States . . . .

49 U.S.C. § 14706(a).

     The Carmack Amendment aims “to achieve national uniformity

in the liability assigned to carriers” for lost or damaged

goods. Rini v. United Van Lines, Inc., 104 F.3d 502, 503-04 (1st

Cir. 1997). It ensures that shippers do not shoulder “the burden

of determining which of the several carriers handling interstate

shipments bears the blame for loss or damage under diverse state

laws,” N. Am. Van Lines, Inc. v. Pinkerton Sec. Sys., Inc., 89

F.3d 452, 457 (7th Cir. 1996), and that “[c]arriers in turn

acquire reasonable certainty in predicting potential liability,”

Exel, Inc. v. S. Refrigerated Transp., Inc., 807 F.3d 140, 148

(6th Cir. 2015). To this end, it preempts “all state laws that

impose liability on carriers based on the loss or damage of

shipped goods.” Rini, 104 F.3d at 506 (emphasis omitted). In

other words, all states laws that “in any way enlarge the

responsibility of the carrier for loss or at all affect the

ground of recovery, or the measure of recovery,” are preempted.


                                   23
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 24 of 46



Id. at 505 (quoting Charleston & W.C. Ry. Co. v. Varnville

Furniture Co., 237 U.S. 597, 603 (1915)). The Carmack Amendment

does not preempt liability for “an injury separate and apart

from the loss or damage of goods.” Id. at 506.

     The Carmack Amendment does not preempt Plaintiffs’ claim

for property damage deductions, which does not concern the loss

of or damage to shipped goods and would not increase liability

for damaged goods. The class’s injury relates to the payment of

wages and is “separate and apart from the loss or damage of

goods.” Id. Plaintiffs’ Wage Act claim does not affect a

shipper’s ability to recover from a carrier or a carrier’s

ability to determine its liability for property damage. For good

reason, Defendants cite to no case in which a court has held

that the Carmack Amendment preempted a state labor law.

     Recognizing that Carmack Amendment preemption generally

applies only to claims brought by shippers, Defendants argue

that Border Transfer, as a property broker, stands in the shoes

of the shipper. See, e.g., R.E.I. Transp., Inc. v. C.H. Robinson

Worldwide, Inc., No. 05-57-GPM, 2007 WL 854005, at *5 (S.D. Ill.

Mar. 16, 2007) (permitting a property broker to bring a claim

under the Carmack Amendment against a carrier for damage to

property), aff’d, 519 F.3d 693 (7th Cir. 2008). This lawsuit

involves claims by drivers against Border Transfer for Wage Act



                                   24
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 25 of 46



violations, however, not claims by Border Transfer against the

drivers for property damage.

     The Court has already held that Plaintiffs’ claims are not

preempted by the FAAAA, see DaSilva I, 227 F. Supp. 3d at 155,

and Defendants’ arguments that the Court should reconsider this

holding are unpersuasive. As the Court has explained, FAAAA

preemption applies if a state law “expressly references, or has

a significant impact on, carriers’ prices, routes, or services.”

Mass. Delivery Ass’n v. Coakley, 769 F.3d 11, 17-18 (1st Cir.

2014). To trigger preemption, this impact must be more than

“tenuous, remote, or peripheral.” Schwann, 813 F.3d at 436

(quoting Rowe v. N.H. Motor Transp. Ass’n, 552 U.S. 364, 371

(2008)). Defendants do not explain how allowing the class to

recover these deductions would alter Border Transfer’s prices or

services more directly than any other economic regulation that

affects the market forces implicated in pricing decisions. See

DiFiore v. Am. Airlines, Inc., 646 F.3d 81, 89 (1st Cir. 2011)

(rejecting the argument that the ADA preempts a state regulation

simply because it imposes costs on an airline and thus affects

its fares). The effect of this claim on Border Transfer’s

services and prices is too remote to trigger FAAAA preemption.

     Defendants cite to cases in which courts have held that the

FAAAA preempts claims by shippers against property brokers or

motor carriers for damage to their goods. See, e.g., Ameriswiss

                                   25
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 26 of 46



Tech., LLC v. Midway Line of Ill., Inc., 888 F. Supp. 2d 197,

207 (D.N.H. 2012). Unlike here, such claims threaten to directly

increase the exposure to damages that brokers or carriers face.

See id.

          4.    Unfinished Delivery Deductions

     Finally, Defendants contend that class members cannot

recover for unfinished delivery (“No Bill” or “N/B”) deductions

because they never “earned” those wages. See Mass. Gen. Laws ch.

149, § 148 (ensuring timely payment to employees of wages they

have “earned”). An employee earns his wages when he has “has

completed the labor, service, or performance required of him.”

Awuah, 952 N.E.2d at 896. Determining what labor an employee

must complete to earn his wages requires an analysis of his

employment contract. Cf. Clee v. MVM, Inc., 91 F. Supp. 3d 54,

62-63 (D. Mass. 2015) (finding a Wage Act claim to be completely

preempted by the Labor Management Relations Act because a court

would have to examine the collective bargaining agreement to

determine what work was required of the employee).

     Contract interpretation is a question of law for the court.

Balles v. Babcock Power Inc., 70 N.E.3d 905, 911 n.12 (Mass.

2017). 2 If “the language of a contract is clear, it alone


2    The two standard CCAs Border Transfer has used contain
Tennessee and Michigan choice-of-law provisions. Given the
unequal bargaining power between Border Transfer and the class,
it is unclear whether a Massachusetts court would enforce these
                                   26
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 27 of 46



determines the contract’s meaning.” Id. at 911. A contract is

ambiguous if it “can support a reasonable difference of opinion

as to the meaning of the words employed and the obligations

undertaken.” Id. (quoting Bank v. Thermo Elemental Inc., 888

N.E.2d 897, 907 (Mass. 2008)). When faced with an ambiguous

standardized contract that “the nondrafting party had no ability

to influence,” a court must “construe it against the party that

drafted it” and “seek to effectuate . . . the meaning an

objectively reasonable person in the nondrafting party’s

position would give to the language.” James B. Nutter & Co. v.

Estate of Murphy, 88 N.E.3d 1133, 1139-40 (Mass. 2018).

     Border Transfer makes N/B deductions in two circumstances:

1) when a scheduled delivery is cancelled before the driver does

any work; and 2) when a delivery is unsuccessful because the

customer is not home or rejects the shipment or the driver does

not install the product properly. Under the CCA Border Transfer

used until early 2017, a motor carrier is entitled to payment

“based on stop count” at a specified rate “per Stop.” Dkt. No.

110-4 at 25. A “Stop” could reasonably be construed to include

an unsuccessful delivery. However, the payment is due within two

weeks of when the driver “completes delivery,” Id. ¶ 4(A), which



provisions. See Taylor v. E. Connection Operating, Inc., 988
N.E.2d 408, 411 n.8 (Mass. 2013). In any event, the same
principles of contract law govern this issue regardless of which
state’s law applies.
                                   27
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 28 of 46



suggests that the delivery must be successful for the driver to

earn payment. The contractual language is therefore ambiguous as

to when a driver earns a payment. 3

     Given this ambiguity and the fact that Border Transfer did

not negotiate its CCAs with its drivers, the term “Stop” should

be construed against Border Transfer in accordance with the

meaning a reasonable driver would give to it. A reasonable

driver would believe he would be paid each time he arrives at a

home regardless of whether he successfully delivers the product.

Otherwise, through no fault of his own, he would risk driving

for hours and receiving no pay if multiple customers are not

home or ordered products that do not fit. Under this

construction, class members can recover for at least the second

category of N/B deductions, i.e., unsuccessful deliveries.

     Defendants’ argument that the FAAAA preempts claims to

recover N/B deductions because they aim to expand the wages the

class members agreed to in their CCAs is without merit.

Defendants cite to American Airlines, Inc. v. Wolens, which

states that ADA or FAAAA preemption “confines courts, in breach-

of-contract actions, to the parties’ bargain, with no

enlargement or enhancement based on state laws or policies




3    Although the standard CCA Border Transfer has used since
early 2017 contains slightly different payment terms, it is
similarly ambiguous on when a driver earns a per stop payment.
                                   28
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 29 of 46



external to the agreement.” 513 U.S. 219, 232-33 (1995). As an

initial matter, these claims seek to recover only wages class

members have earned according to the terms of the CCAs.

Additionally, the class consists of purported employees seeking

to enforce an obligation of an employer. See Martins v. 3PD,

Inc., No. 11-11313-DPW, 2013 WL 1320454, at *11 (D. Mass. Mar.

28, 2013). As with the claims for property damage deductions,

the only connection between N/B deductions and Border Transfer’s

prices and services is the pressure to raise prices that comes

from any cost a service provider bears. Such a tenuous

connection does not suffice to trigger FAAAA preemption.

     B.   Chantre’s Individual Claims

     Defendants also seek summary judgment on the individual

claims of class member Humberto Chantre on two grounds. First,

they point out that he contracted with Border Transfer through

an LLC, Chantre Delivery. Second, they contend he was an

independent contractor, not an employee. Under Prong A of the

Independent Contractor Statute, they note that Chantre decided

which loads to accept, provided drivers and ensured they met

safety standards, secured and maintained equipment, and bought

insurance. Under Prong C, they emphasize that Chantre Delivery

had the opportunity to provide deliveries for other companies

and did in fact do so after Chantre stopped driving personally.



                                   29
      Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 30 of 46



      The class is limited to drivers who personally performed

deliveries for Border Transfer on a full-time basis. See DaSilva

II, 296 F. Supp. 3d at 407. While Chantre may have been engaged

in a legitimate business-to-business relationship with Border

Transfer when he did not personally drive a truck and instead

employed other drivers to perform his deliveries, he is not a

class member during that period. Defendants put forth no

evidence about Chantre’s relationship with Border Transfer that

is specific to the period during which he drove personally.

Furthermore, Chantre contracted with Border Transfer under the

first CCA, which, as discussed below, renders him an employee as

a matter of law for any period in which he drove personally on a

full-time basis. Defendants are not entitled to summary judgment

on Chantre’s claims.

IV.   Plaintiffs’ Motion for Summary Judgment

      A.   Independent Contractor Analysis

      Plaintiffs seek summary judgment on whether Border Transfer

misclassified the class as independent contractors. Defendants

respond that there are disputed material facts that prevent the

Court from determining as a matter of law that it cannot meet

its burden of satisfying both Prong A and C of the Independent

Contractor Statute.

      Additionally, Defendants suggest that, although they must

prove proper classification of a single worker, Plaintiffs bear

                                    30
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 31 of 46



the burden of showing that misclassification occurred on a class

basis. This is incorrect. Federal Rule of Civil Procedure 23

places the burden of proof on Plaintiffs on the issue of class

certification, but it does not shift Defendants’ burden of proof

on the merits of a class-wide Wage Act claim. See Marlo v.

United Parcel Serv., Inc., 639 F.3d 942, 947 (9th Cir. 2011).

          1.     Prong A: Freedom from Control

                 a.   Legal Standard

     To satisfy Prong A, a defendant must show that the worker

“is free from control and direction in connection with the

performance of the service, both under his contract for the

performance of service and in fact.” Mass Gen. Laws ch. 149,

§ 148B(a)(1) (emphasis added). The worker need not “be entirely

free from direction and control from outside forces” to qualify

as an independent contractor. Athol Daily News v. Bd. of Review

of Div. of Emp’t & Training, 786 N.E.2d 365, 371 (Mass. 2003)

(internal quotation omitted). Instead, Prong A focuses on “the

right to control the details of the performance and the freedom

from supervision ‘not only as to the result to be accomplished

but also as to the means and methods that are to be utilized in

the performance of the work.’” Id. (citation omitted) (quoting

Maniscalco v. Dir. of Div. of Emp’t Sec., 97 N.E.2d 639, 640

(Mass. 1951)).



                                   31
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 32 of 46



     “Prong A itself contains a conjunctive test under which the

plaintiffs need only prevail on one branch.” DaSilva II, 296 F.

Supp. 3d at 400. Accordingly, “a company asserting that a worker

is an independent contractor must show that the individual was

free from its control both as a matter of contract and as a

matter of fact.” Id. The Court first discusses Border Transfer’s

contractual right to control its drivers’ performance and then

evaluates Border Transfer’s actual level of control.

                b.    Analysis of Right to Control Under the CCAs

     Border Transfer has used two standard CCAs, switching from

the first to the second in early 2017. The first CCA gives

Border Transfer the right to control many details of its

drivers’ performance. Drivers must use white trucks of a certain

size. They must wear a uniform consisting of a light blue shirt

with navy stripes, navy blue pants, a black belt, black shoes, a

navy blue jacket, and an ID badge stating “Sears-Authorized.”

Any secondary driver or helper must be employees of the motor

carrier and pass a background check. Border Transfer can bar a

secondary driver or helper from working on its deliveries.

Drivers may not subcontract their delivery routes. Motor

carriers must obtain certain types of insurance, including

workers’ compensation and cargo insurance, and must name Border

Transfer or Sears as the beneficiary of some policies.



                                   32
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 33 of 46



     The first CCA also requires that drivers attend a daily

“stand-up” meeting at which Sears and Border Transfer provide

instructions. Drivers must make deliveries in the order and time

windows specified in their manifests. See Driscoll v. Worcester

Tel. & Gazette, 893 N.E.2d 1239, 1243 (Mass. App. Ct. 2008).

They must call each customer thirty minutes before arrival to

verify the address and confirm the delivery. Otherwise, except

to resolve property damage claims or update delivery times,

carriers cannot contact customers directly. When a delivery is

complete, a driver must secure a signature from the customer.

The CCA bars drivers from presenting folded or torn manifests to

customers for signature.

     Finally, the CCA provides extensive details on how drivers

must install various products. With refrigerators and freezers,

for example, drivers must turn on the icemaker; run the water

dispenser; insert all racks, ice trays, and door handles; and

turn the machine to a “mid-range cold setting.” Dkt. No. 110-4

at app. B, pt. II, ¶ 3. For bedroom furniture, they must attach

mirrors to the dressers; assemble headboards, and insert and

adjust levelers on door chests and armoires. During delivery,

drivers cannot remove spring-loaded, folding, or sliding glass

doors; remove windows; or hoist merchandise. They cannot allow a

customer to carry merchandise or assist with merchandise hookup.



                                   33
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 34 of 46



     Class members who contracted with Border Transfer using the

first CCA are employees. The CCA gives Border Transfer the right

to control far more than just “the result to be accomplished” by

its drivers, i.e., the completion of deliveries. Athol Daily

News, 786 N.E.2d at 371 (quoting Maniscalco, 97 N.E.2d at 640).

It dictates what drivers must wear and what types of trucks they

can use. By requiring certain types of insurance and giving

Border Transfer the ability to bar secondary drivers and

helpers, it gives Border Transfer control over how drivers run

their motor carriers. Most importantly, it specifies in

extensive detail how drivers are to perform their deliveries:

they must attend daily meetings, follow a preordained manifest

route, call the customer to announce their arrival, install each

product in a specific manner, and secure the customer’s

signature on the manifest. Through this CCA, Border Transfer

retained the right to control “the means and methods that are to

be utilized in the performance of the work.” Id. (quoting

Maniscalco, 97 N.E.2d at 640); see also Driscoll, 893 N.E.2d at

1246 (upholding an agency determination that newspaper delivery

carriers were employees of the publisher under the unemployment

statute where the carriers had to follow a set delivery route

and detailed delivery instructions and the publisher retained

the authority to reject substitute delivery carriers).



                                   34
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 35 of 46



     Defendants emphasize that the CCA designates the motor

carriers as “independent contractors,” gives them “exclusive

control and direction of the persons operating and/or loading

the Equipment or otherwise engaged in such transportation

services,” and permits them “to exercise the discretion and

judgment of an independent contractor in determining the manner

and means of performing its obligations.” Dkt. No. 110-4 ¶ 8.

But misclassification does not turn on how the parties

contractually label their relationship. See Somers, 911 N.E.2d

at 749; Bos. Bicycle Couriers, Inc. v. Deputy Dir. of Div. of

Emp’t & Training, 778 N.E.2d 964, 972 (Mass. App. Ct. 2002).

     Defendants also blame the level of control in the CCA on

requirements in Border Transfer’s own contract with Sears. Why

Border Transfer controls its drivers, however, is irrelevant to

the inquiry under Prong A. Defendants cite no case in which a

Massachusetts court has excused a level of control sufficient to

make a worker an employee simply because the requirements of the

employer’s customers or the nature of its business necessitated

that control. See Scantland v. Jeffry Knight, Inc., 721 F.3d

1308, 1316 (11th Cir. 2013) (noting in the context of an FLSA

claim that, if “the nature of a business requires a company to

exert control over workers” to a certain degree, “then that

company must hire employees, not independent contractors”).



                                   35
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 36 of 46



     Finally, Defendants point out that Border Transfer did not

exercise its right to control its drivers’ performance in all

the ways allowed under the CCA. It is disputed, for example,

whether drivers had to show up at daily “stand-up” meetings and

stick to their manifests and whether Border Transfer actually

prevented its motor carriers from utilizing specific secondary

drivers or helpers. Defendants argue that, when all inferences

are drawn in its favor, it did not exercise as much control over

its drivers as the CCA suggests.

     A worker does not qualify as an independent contractor

merely because his employer declines to exercise an extensive

right to control reserved in an employment contract. The SJC has

focused the Prong A analysis on evidence of actual control, see

Sebago, 28 N.E.3d at 1149, and has noted that “the terms of an

employment contract are not, on their own, dispositive” on the

question of control, Machado v. System4 LLC, 28 N.E.3d 401, 411

(Mass. 2015). But the focus on the actual relationship between

the worker and his employer aims to avoid use of “artful

contract drafting . . . as a subterfuge to avoid liability . . .

when the agreement lacks any real foundation in the facts of the

actual working relationship.” Bos. Bicycle Couriers, 778 N.E.2d

at 972. While the Independent Contractor Statute expanded the

control inquiry to include an analysis of the parties’ actual

relationship, it did not eliminate the common-law rule that a

                                   36
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 37 of 46



worker qualifies as an employee when the employer retains “the

right to control the details of the performance.” Athol Daily

News, 786 N.E.2d at 371. The plain language of the statute

bolsters this interpretation, as it requires the employer to

prove that the worker is free from control “both under his

contract of the performance of service and in fact.” Mass. Gen.

Laws ch. 149, § 148B(a)(1) (emphasis added).

     The second CCA Border Transfer began using in early 2017 is

a different story. Unlike the first CCA, it does not include

detailed instructions on how drivers are to perform their

deliveries. For example, it does not explain the specific steps

for installing various types of products, provide rules on when

driver can communicate with customers, require attendance at a

daily meeting, or specify the type of truck drivers must use.

Accordingly, for class members who signed the second CCA, the

Court cannot conclude they are employees based solely on Border

Transfer’s contractual right to control their performance.

                c.    Analysis of Control in Fact

     For class members who signed the second CCA, Plaintiffs can

still prevail on the misclassification issue if they show that

Border Transfer controlled the details of their performance as a

matter of fact. In Plaintiffs’ favor, Border Transfer controls

much of the daily routine of its drivers. As required by the

CCA, Border Transfer provides them with a daily manifest that

                                   37
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 38 of 46



lays out the order and times for their deliveries, and drivers

must wear uniforms and attend regular stand-up meetings. After a

carrier accepts a route, Border Transfer sometimes changes the

assignment. Drivers must log their progress via an app, and

Border Transfer dispatchers monitor them throughout the day.

Drivers must call Border Transfer about any issue with delivery.

Border Transfer reviews the customer ratings it receives from

Sears and provides an incentive to drivers to improve those

ratings by offering the “Top Dogs” their choice of route.

     On the other hand, Border Transfer leaves certain aspects

of the job to drivers’ discretion. Drivers own their own trucks

and can park and maintain them where they like. Border Transfer

does not in practice require trucks to be white, and drivers can

put their motor carriers’ names on the trucks. The uniforms do

not say “Border Transfer” on them. Drivers do not have to accept

the routes Border Transfer offers them. See Sebago, 28 N.E.3d at

1150 (determining that taxi drivers’ ability to choose their

shifts and decline dispatches meant the cab owners, radio

associations, and garages did not control their work). They can

also accept or reject new deliveries Border Transfer offers

throughout the day or negotiate for more pay for those new

deliveries. Border Transfer does not limit how many days drivers

can take off and permits drivers to either send replacement

drivers to cover their routes or simply not take routes for

                                   38
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 39 of 46



those days. Drivers can hire and fire helpers and secondary

drivers and decide how much to pay them.

     In light of these conflicting factors, the factual disputes

over other indicia of control are dispositive of this inquiry.

It is unclear, for example, whether Border Transfer penalizes

drivers for rejecting a route, failing to make deliveries in

conformance with the manifest, receiving low customer ratings,

or not attending the morning stand-up meeting. Although swapping

routes appears to be allowed, some drivers said it is

impractical because of Border Transfer’s policies. The parties

dispute whether drivers have to clear their hires with Border

Transfer and whether Border Transfer has ever told a carrier not

to hire anyone and enforced that prohibition. In addition, while

Border Transfer promised Sears it would not allow its drivers to

“co-load” other companies’ products, it is unclear whether

Border Transfer enforces this requirement. See Athol Daily News,

786 N.E.2d at 371 (reversing an agency’s decision that newspaper

delivery carriers were employees under the unemployment statute

in part because the carriers could deliver for other customers

at the same time). Because of the factual disputes on these

indicia of control, Plaintiffs are not entitled to summary

judgment on the issue of control in fact.




                                   39
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 40 of 46



          2.    Prong C: Independently Established Business

                a.    Legal Standard

     To prevail on Prong C, a defendant must show that the

worker “is customarily engaged in an independently established

trade, occupation, profession or business of the same nature as

that involved in the service performed.” Mass. Gen. Laws ch.

149, § 148B(a)(3). The parties dispute the legal standard for

Prong C: Plaintiffs argue that an employer must show the worker

actually and simultaneously provided the same services to a

third party. Defendants read Prong C to focus instead on

“entrepreneurial opportunity.”

     The SJC has described the “critical inquiry under this

prong [as] whether ‘the worker is capable of performing the

service to anyone wishing to avail themselves of the services

or, conversely, whether the nature of the business compels the

worker to depend on a single employer for the continuation of

the services.’” Sebago, 28 N.E.3d at 1153 (quoting Athol Daily

News, 786 N.E.2d at 373). In other words, Prong C “seeks to

discern whether the worker is wearing the hat of an employee of

the employing company, or is wearing the hat of his own

independent enterprise.” Athol Daily News, 786 N.E.2d at 373

(quoting Bos. Bicycle Couriers, 778 N.E.2d at 970).

     In practice, courts have not adopted a clear way to apply

this standard. The SJC appears to have rejected Defendants’

                                   40
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 41 of 46



“entrepreneurial opportunity” test by refusing to focus solely

on “what an individual is capable of doing as opposed to what an

individual actually did.” Coverall N. Am. v. Comm’r of Div. of

Unemployment Assistance, 857 N.E.2d 1083, 1088 (Mass. 2006)

(finding that an employer did not satisfy Prong C of the

identical unemployment statute simply by showing that its

contract with a worker allowed her “to expand her business by

hiring employees and directly soliciting new customers”). This

emphasis on the worker’s actual provision of services aligns

with the statute’s requirement that the worker be “customarily

engaged in an independently established trade.” Mass. Gen Laws

ch. 149, § 148B(a)(3) (emphasis added). Rejecting a “rigid”

test, the SJC has also cautioned that Prong C does not focus

solely on the individual circumstances of a specific worker but

also “on the nature of the services performed.” Athol Daily

News, 786 N.E.2d at 374 n.14.

     The Court need not determine the precise analysis under

Prong C. The nature of the services performed and the actual and

customary conditions of employment of the workers are relevant

to the inquiry, and there are material factual disputes as to

key aspects of Border Transfer’s relationship with its drivers.

                b.    Analysis

     As with Prong A, there are undisputed facts that point in

both directions on Prong C. In Plaintiffs’ favor, Border

                                   41
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 42 of 46



Transfer provides a detailed manifest that drivers must follow,

leaving them little flexibility to manage their own time. See

Coverall, 857 N.E.2d at 1088. Drivers have no control over the

price Sears charges customers for delivery, and they are paid a

per stop rate set by Border Transfer. Compare Athol Daily News,

786 N.E.2d at 374 (finding Prong C satisfied where newspaper

delivery carriers could set their own prices for the newspaper

they sold), with Coverall, 857 N.E.2d at 1088 (upholding an

agency finding that a worker was an employee for the purposes of

unemployment where her employer controlled the prices she

charged). Drivers must wear uniforms, which makes it difficult

to work simultaneously for another company.

     On the other hand, drivers own and maintain their own

trucks, which they can use to deliver for other companies

because the trucks cannot say “Border Transfer” on them. See

Athol Daily News, 786 N.E.2d at 374. Drivers are free to

advertise their motor carriers, including by painting the names

onto their trucks. See Sebago, 28 N.E.3d at 1153. The CCAs do

not bar drivers from contracting independently with other

delivery companies. See Coverall, 857 N.E.2d at 1088. Some

drivers worked in the delivery industry before and/or after

contracting with Border Transfer. See id. (upholding an agency

decision that a worker was an employee where her cleaning

business ended once her relationship with her employer

                                   42
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 43 of 46



terminated). Many companies provide delivery services, and there

is nothing inherent in the industry that suggests drivers could

not find work with multiple companies if permitted.

     Two of the factual disputes relevant to Prong A are also

relevant to Prong C: 1) whether drivers are penalized for

declining routes and 2) whether Border Transfer bars drivers

from “co-loading” their trucks with deliveries for other

companies. Given that the undisputed facts point in both

directions on Prong C, these two disputed issues are key to the

inquiry. If drivers must work full-time and cannot deliver

products for other companies simultaneously, they cannot operate

an independent business. On the other hand, if drivers can

decline routes and co-load other products, they have flexibility

to provide delivery services to other companies. See Sebago, 28

N.E.3d at 1153 (holding that taxicab drivers were not employees

of the cab owners, radio associations, and taxicab garage in

part because they were free to work as much or as little as they

wanted for different cab and medallion owners each day); Athol

Daily News, 786 N.E.2d at 374 (finding Prong C satisfied where

newspaper delivery carriers could simultaneously delivery

products for other companies besides the newspaper publisher).

These factual disputes preclude summary judgment on Prong C.




                                   43
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 44 of 46



     B.   Patrick McCluskey’s Individual Liability

     Plaintiffs also seek summary judgment on Defendant Patrick

McCluskey’s individual liability for Border Transfer’s alleged

Wage Act violations. “The president and treasurer of a

corporation and any officers or agents having the management of

such corporation shall be deemed to be the employers of the

employees of the corporation . . . .” Mass. Gen. Laws ch. 149,

§ 148. An officer or agent qualifies as “having the management”

of the corporation if he “controls, directs, and participates to

a substantial degree in formulating and determining policy.”

Wiedmann v. Bradford Grp., 831 N.E.2d 304, 314 (Mass. 2005),

superseded by statute on other grounds, 2008 Mass. Legis. Serv.

Ch. 80 (S.B. 1059) (West), as recognized in Lipsitt v. Plaud,

994 N.E.2d 777 (Mass. 2013). In other words, the officer or

agent must have “significant management responsibilities over

the corporation similar to those performed by a corporate

president or treasurer, particularly in regard to the control of

finances or payment of wages.” Segal v. Genitrix, LLC, 87 N.E.3d

560, 568 (Mass. 2017). A corporate director is not liable under

the Wage Act merely by virtue of his position. See id. at 567.

Instead, the plaintiff must show that the director was an agent

of the corporation with significant management responsibilities.

See id. at 567-68.



                                   44
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 45 of 46



     McCluskey’s role at Border Transfer is unclear from the

record. Public filings from 2013, 2015, and 2016 and a

declaration signed in October 2018 indicate he was a director,

but in a 2014 public filing and at his May 2017 deposition he

stated he was the president. McCluskey is individually liable as

president, regardless of his actual control of the corporation.

For the periods in which he has been merely a director, however,

Plaintiffs must show that he was an agent of Border Transfer

with significant management responsibilities. Plaintiffs point

out that McCluskey was involved in a market study to determine

how much to pay drivers, drafted the standard CCAs, and reviews

the company’s financials and tracks its performance. Plaintiffs

do not differentiate, however, between his time as director and

president. They also provide no evidence that McCluskey was an

agent of Border Transfer during the periods in which he served

as a director. See Segal, 87 N.E.3d at 570-71 (noting that,

except in unique circumstances, a director is not an agent of

the corporation). Plaintiffs are therefore not entitled to

summary judgment on McCluskey’s individual liability.

                                  ORDER

     Accordingly, the Court DENIES Defendants’ motion for

summary judgment (Docket No. 108). The Court also ALLOWS IN PART

Plaintiffs’ motion for partial summary judgment on liability

(Docket No. 122) as to class members subject to the first CCA

                                   45
     Case 1:16-cv-11205-PBS Document 158 Filed 05/01/19 Page 46 of 46



and DENIES IN PART the motion as to class members subject to the

second CCA and as to Defendant Patrick McCluskey’s individual

liability. Finally, the Court DENIES as moot Plaintiffs’ motions

to strike the testimony of Thomas N. Hubbard (Docket No. 115 and

Docket No. 145).

SO ORDERED.



                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   46
